Case 2:20-cv-01780-APG-DJA Document 10 Filed 12/22/20 Page 1 of 3
Case 2:20-cv-01780-APG-DJA Document 10 Filed 12/22/20 Page 2 of 3




        December 22, 2020
Case
Case2:20-cv-01780-APG-DJA
     2:20-cv-01780-APG-DJA Document
                           Document10
                                    9 Filed
                                      Filed12/21/20
                                            12/22/20 Page
                                                     Page33of
                                                           of33
